Citation Nr: 0938148	
Decision Date: 10/07/09    Archive Date: 10/14/09

DOCKET NO.  05-26 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES


1.  Entitlement to service connection for degenerative 
arthritis of the bilateral knees (claimed as joint pain due 
to an undiagnosed illness).

2.  Entitlement to service connection for pancreatitis 
(claimed as gastrointestinal symptoms due to an undiagnosed 
illness).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran served on active duty from October 1973 to 
October 1976 and from December 1990 to June 1991.  He served 
in Southwest Asia from January 15, 1991, to May 21, 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating determination 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Nashville, Tennessee.

The matters on appeal were previously remanded to the RO in 
May 2008.  At that time, the Board disposed of other issues 
which were also then on appeal.  


FINDINGS OF FACT

1.  Degenerative arthritis or joint disease of the bilateral 
knees did not manifest in service or to a degree of 10 
percent within one year of service separation and is 
unrelated to service; it is a known clinical diagnoses.  

2.  The Veteran's pancreatitis did not manifest in service, 
is unrelated to service, and is a known clinical diagnosis.


CONCLUSIONS OF LAW

1.  The criteria for service connection for degenerative 
arthritis of the bilateral knees (claimed as joint pain due 
to an undiagnosed illness) are not met.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1117, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.317 (2008).

2.  The criteria for service connection for pancreatitis 
(claimed as gastrointestinal symptoms due to an undiagnosed 
illness) are not met.  38 U.S.C.A. §§ 1110, 1117, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.317 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties to notify and assist

VA is required to notify the Veteran and his or her 
representative, if any, of (1) the information and evidence 
that is necessary to substantiate the claim; (2) what 
evidence the Veteran is responsible for providing; and (3) 
what evidence VA will attempt to obtain.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159 (2007); 
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, the duty to notify was satisfied through a November 
2004 letter to the Veteran that addressed all three notice 
elements and was sent prior to the initial AOJ decisions in 
this matter.  The letter informed the Veteran of the evidence 
required to substantiate the claims and of the Veteran's and 
VA's respective duties for obtaining evidence.

The Veteran was notified of effective dates for ratings and 
degrees of disability in June 2006.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  Any deficiencies in VA's 
duties to notify the Veteran concerning effective date or 
degree of disability for the claims are harmless, as service 
connection has been denied thus rendering moot any issues 
with respect to implementing an award.  

VA also has a duty to assist the Veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In this case, VA obtained service treatment records 
from the Veteran's first period of service and his 
vaccination certificate from his second period.  The RO 
attempted to obtain service treatment records from his second 
period of service, and treatment records from Ft. Campbell 
for shortly thereafter, but no records were obtainable and 
the RO has made a formal finding that the service treatment 
records are unavailable.  VA medical records have been 
obtained and VA examinations were conducted in February 2005 
and August 2008.  Additionally, the Board has obtained 
opinions from the Veterans Health Administration (VHA) in 
April 2009 and May 2009.  As such, the Board finds that VA 
has satisfied its assistance duties.

Pertinent criteria

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service, but compensation may not be paid for a disorder 
which is due to alcohol abuse.  38 U.S.C.A. §§ 1110, 1131 
(West 2002- 38 C.F.R. § 3.303(a) (2008).  In order to prevail 
on the issue of service connection, there must be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

That an injury or disease occurred in service is not enough; 
there must be chronic disability resulting from that injury 
or disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b) (2008).  Service 
connection may also be granted for any injury or disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease or 
injury was incurred in service.  38 C.F.R. § 3.303(d) (2008).

Arthritis may be presumed to have been incurred in service if 
it is manifest to a degree of 10 percent within one year of 
discharge from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2008).

Under legislation specific to Persian Gulf War Veterans, 
service connection may be established for a qualifying 
chronic disability resulting from an undiagnosed illness that 
became manifest during active service in the Southwest Asia 
Theater of operations during the Persian Gulf War or to a 
degree of 10 percent or more during a specific presumption 
period.  38 U.S.C.A. § 1117 (West 2002); 38 C.F.R. 
§ 3.317(a)(1)(i) (2008).

The term "qualifying chronic disability" means a chronic 
disability resulting from any of the following (or any 
combination of any of the following): (A) an undiagnosed 
illness; (B) a medically unexplained chronic multi-symptom 
illness (such as chronic fatigue syndrome, fibromyalgia, and 
irritable bowel syndrome) that is defined by a cluster of 
signs or symptoms; (C) any diagnosed illness that the 
Secretary determines in regulations prescribed under 
subsection (d) warrants presumptive service-connection.  38 
U.S.C.A. § 1117(a)(2) (West 2002); 38 C.F.R. § 3.317(a)(2)(i) 
(2008).

Service connection for a disability due to an undiagnosed 
illness requires that such disability, by history, physical 
examination, and laboratory tests, cannot be attributed to 
any known clinical diagnosis.  See 38 C.F.R. § 
3.317(a)(1)(ii) (2008). There cannot be any affirmative 
evidence that relates the undiagnosed illness to a cause 
other than being in the Southwest Asia Theater of operations 
during the Persian Gulf War.  See 38 C.F.R. § 3.317(c) 
(2008).  If signs or symptoms have been attributed to a known 
clinical diagnosis, service connection may not be provided 
under the specific provisions pertaining to Persian Gulf 
Veterans.  VAOPGCPREC 8-98 (Aug. 3, 1998).

In addition, there must be objective indications of a chronic 
disability resulting from an illness or combination of 
illnesses manifested by one or more signs or symptoms such as 
fatigue, signs or symptoms involving the skin, headache, 
muscle pain, joint pain, neurological signs or symptoms, 
neuropsychological signs or symptoms, signs or symptoms 
involving the respiratory system (upper or lower), sleep 
disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, and 
menstrual disorders.  38 C.F.R. § 3.317(a)(1)(b) (2008).  
There must be objective signs that are perceptible to an 
examining physician and other non-medical indicators that are 
capable of independent verification.  There must be a minimum 
of a six-month period of chronicity.  38 C.F.R. § 
3.317(a)(2)(3) (2008).

Compensation shall not be paid, however, if there is 
affirmative evidence that an undiagnosed illness was not 
incurred during active military, naval or air service in the 
Southwest Asia Theater of Operations during the Persian Gulf 
war; or if there is affirmative evidence that an undiagnosed 
illness was caused by a supervening condition or events that 
occurred between the appellant's most recent departure from 
active duty in the Southwest Theater of Operations during the 
Persian Gulf war and the onset of the illness; or if there is 
affirmative evidence that the illness is the result of the 
appellant's own willful misconduct or the abuse of alcohol or 
drugs.  38 U.S.C.A. § 1117 (West 2002); 38 C.F.R. § 3.317(c) 
(2008).  As noted in the Introduction, the Veteran served in 
the Southwest Asia Theater of Operations from January to May 
1991.  Therefore, he qualifies for consideration for 
presumptive service connection for disabilities resulting 
from undiagnosed illness or unexplained chronic multi-symptom 
illness.

The Board notes that the Veteran's service treatment records 
from his second period of service are not available, except 
for his vaccination certificate.  The United States Court of 
Appeals for Veterans Claims has held that in cases where 
records once in the hands of the government are lost, the 
Board has a heightened obligation to explain its findings and 
conclusions and to consider carefully the benefit-of-the-
doubt rule where applicable.  See O'Hare v. Derwinski, 1 Vet. 
App. 365, 367 (1991).  The following analysis has been 
undertaken with this heightened duty in mind.  

Bilateral Knees

A January 1974 service medical record shows that the Veteran 
hurt his left knee and had physical therapy.  A week later, 
he had a full range of motion and no edema or crepitus, and 
drawer and McMurray's were negative.  The Veteran suffered 
trauma to the lower legs (kicked in each tibia) in June 1974.  
There was no evidence of crepitus or effusion.  The Veteran 
denied having knee trouble on service discharge examination 
in October 1976 and his knees were clinically normal at that 
time.  

Post-service, the Veteran complained of knee swelling in July 
1986.  There was effusion but X-rays were normal.  In 
February 1996, there was joint fluid in the right knee.  On 
VA evaluation in April 2001, the Veteran indicated that he 
had had left knee pain and swelling for many years.  The 
impression was osteoarthritis with effusion.  In May 2001, he 
had left knee fluid.  X-rays of his knees on VA examination 
in February 2005 revealed bilateral medial compartment 
narrowing.  

A VA examination was conducted in August 2008 specifically 
for the purpose of assisting in adjudicating this claim.  The 
examiner noted that the Veteran had had some knee pain in 
service, having strained his left knee playing basketball, 
and that it eventually healed and did well.  In July 1986, 
the Veteran complained of a swollen right knee for 4 days 
with no recent trauma and X-rays of the left knee had shown 
no bony changes and a joint space well maintained.  In 
February 1996, right knee X-rays revealed normal bony 
structure with joint space maintained and a question of fluid 
in the suprapatellar bursa.  Later, in 2001, the Veteran's 
left knee was aspirated for swelling/fluid.  He had had the 
insidious onset of worsening pain in both of his knees over 
the past 10 years.  His pain was now equal bilaterally.  He 
was examined and X-rays revealed mild to moderate 
degenerative narrowing bilaterally.  

The examiner's medical opinion was that it was less likely 
than not that the Veteran's current degenerative joint 
disease/osteophytes of his knees was caused by or a result of 
the left knee problem the Veteran had in service in January 
1974.  His reasoning was that the Veteran reportedly had 
suffered a minor strain injury to the left knee while in 
service in 1974.  It seemed to have healed well and he did 
not require further documented treatment for it, or have a 
diagnosis of anything more substantial.  The examiner had 
thoroughly reviewed the claims folder but did not find 
further details of the injury to the lower extremities in 
June 1974.  At this point, the Veteran's bilateral knee 
condition was nearly equal, with moderate degenerative 
changes of osteoarthritis.  If it were a post-traumatic 
condition, one would expect to find some sort of asymmetry 
comparing left to right.  However, the Veteran did not have 
that radiographically, and there was just a 5 degree 
difference in flexion between the knees.  Thus, the examiner 
felt that most likely the Veteran suffered a minor strain in 
1974 that went on to heal, and that with time, he developed 
osteoarthritis related to degenerative changes to both of his 
knees.  

A VHA medical opinion was obtained in April 2009.  The 
examiner indicated that he reviewed the Veteran's claims 
folder including service treatment records, as well as post-
service evidence and the August 2008 VA examination report.  
He found that there was no nexus between the Veteran's 
in-service symptoms and his current mild degenerative 
arthritis.  He noted that X-rays in 1986 and 1996 showed well 
maintained joint space and no mention of degenerative 
changes; and that X-rays in 2005 only described minimal 
medial compartment narrowing bilaterally.  At that point, the 
Veteran was 51 years old with mild degenerative changes 
bilaterally and it is quite common for people to develop 
symmetric bilateral degenerative changes as they get older.  
If the Veteran had suffered significant injury in service 
such as that described with the left knee, he likely would 
have asymmetric changes as well as more severe changes by 
this time.  He also likely would have even had some 
degenerative changes in the previous X-rays in 1986 and 1996.  
Also, the service treatment records documented a normal exam 
in 1974.  There was also no documentation of an ongoing knee 
condition when he got out of service.  The VHA examiner felt 
that there was insufficient evidence to make a nexus 
connecting the described in-service injuries to the Veteran's 
current condition.  He therefore agreed with the examiner 
from August 2008 that it was less likely as not that the 
Veteran's current bilateral knee condition was directly 
related to any in-service injury or activities, including the 
two documentations from 1974.  He indicated that a record 
from April 1974 showing the Veteran hurt his left knee and 
had physical therapy, showing a full range of motion and no 
edema or crepitus, and showing drawer and McMurray's click 
tests which were negative, did not provide evidence 
connecting in-service injury to the Veteran's current 
condition.  

The Board notes that the Veteran has contended on his own 
behalf that his bilateral knee disorder is related to his 
military service.  While the Veteran is competent to testify 
as to his in-service injuries and his bilateral knee 
symptomatology, he is not competent or qualified, as a 
layperson, to render an opinion concerning medical causation.  
See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007); Layno 
v. Brown, 6 Vet. App. 465, 469-70 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Specifically, where the 
determinative issue is one of medical causation, only those 
with specialized medical knowledge, training, or experience 
are competent to provide evidence on the issue.  See Jones v. 
Brown, 7 Vet. App. 134, 137 (1994); Espiritu, supra.  

Therefore, the Board finds that there is no evidence of 
arthritis of the knees in service or within one year of the 
Veteran's separation from service, and there is no competent 
medical evidence of record relating any current knee disorder 
to his active service.  To the contrary, the VA examiner who 
reviewed the Veteran's claims folder in August 2008 and 
examined him for the purpose of rendering an opinion as to 
etiology found that the degenerative joint disease of the 
Veteran's knees was less likely than not related to service.  
This was in consideration of the history of symptoms since 
service, and continuity of symptoms since service is not 
shown.  Likewise, the VHA physician in April 2009 reviewed 
the Veteran's claims folder and rendered a similar opinion, 
and explained his reasoning carefully and thoroughly.  
Additionally, degenerative joint disease is a known clinical 
diagnosis.  There is no competent medical evidence of record 
in favor of the claim.  Accordingly, the preponderance of the 
evidence is against the claim, and service connection for 
degenerative arthritis of the knees is not warranted.  

Pancreatitis

Available service treatment records are silent for reference 
to gastrointestinal disorder and the Veteran's service 
discharge examination in October 1976 was normal.  No 
pancreas trouble was reported at that time.  On VA evaluation 
in December 1991, the Veteran complained of abdominal pain 
and nausea since drinking 1/2 pint of whiskey that past 
weekend.  He stated that this happened every time he drank.  
He reported that he had developed diarrhea one month after 
returning from Saudi Arabia.  He had gone to Ft. Gordon and 
had stool, urine, and blood tests done and was treated and 
had done well.  His current assessment was probable alcoholic 
gastritis verses peptic ulcer disease.  When seen again in 
February 1992, he stated that his stomach would hurt most of 
the night.  The diagnosis was 2-year history of nocturnal 
epigastric pain, probably peptic ulcer disease.  In March 
1992, he gave a history of stomach pain for one year.  An 
upper gastrointestinal study later in March 1992 showed 
diverticulum in the second portion of the duodenum.  

During VA hospitalization in June 2002, the Veteran reported 
abdominal pain which had recurred intermittently over the 
past 5 months, located in his mid abdomen and extending 
superior to his lower chest.  It was made worse with deep 
inspiration and associated with post-prandial emesis.  He had 
mild epigastric tenderness.  Demerol did not help and after 
his amylase was found to be elevated, pancreatitis, likely 
due to alcohol abuse, was suspected.  Later in June 2002, the 
impression became pancreatitis.  The Veteran was hospitalized 
with a second bout of pancreatitis in December 2002.  A CT 
scan from that summer was reported to have revealed mild 
thickening of the body and tail of the pancreas.  At the 
Veteran's February 2005 VA examination, the examiner noted 
that, in the past, he had episodes of alcoholic pancreatitis.

A VA examination was conducted in August 2008 specifically 
for the purpose of assisting in the adjudication of this 
claim.  On examination, the Veteran told the examiner that 
abdominal pain had had its onset in 1993, with a knife-like 
cramping.  He had been told that he had chronic pancreatitis, 
likely due to alcohol.  Since then, he had decreased alcohol 
consumption, but he had been hospitalized twice for the 
complaint in the past year.  A colonoscopy in 2008 had shown 
diverticulosis.  The examiner found the Veteran to have 
functional gastrointestinal disorder (irritable bowel 
syndrome); diverticulosis, and recurrent alcoholic 
pancreatitis.  

The examiner's opinion was that the Veteran's recurrent 
pancreatitis was likely secondary to alcohol consumption and 
that it was less likely than not caused by or a result of 
anything occurring in the Veteran's service.  There was no 
documentation of any abdominal complaints in the Veteran's 
service treatment records and the Veteran stated that 
symptoms developed after discharge from the military.  

A VHA medical opinion was obtained in May 2009.  The examiner 
reviewed the Veteran's claims folder and concluded that it 
was less likely than not that the Veteran's diverticulosis or 
pancreatitis had its onset during active service or was 
related to service, including the environmental hazards 
during the Persian Gulf War.  She noted that the Veteran had 
an extensive evaluation for his complaints of abdominal pain, 
nausea, and vomiting, and that there had been a history of 
very heavy alcohol use in the past, with several admission 
notes for abdominal pain noting that he was actively drinking 
alcohol.  His workup had revealed no other cause for his 
recurrent pancreatitis other than alcohol use.  That was the 
reason she concluded that the Veteran's pancreatitis was not 
related to his service or exposures or environmental hazards.  
She felt that the Veteran's irritable bowel syndrome was not 
related to his military service because it is a disease which 
has no known cause and because the Veteran's symptoms of it 
began after service discharge.  She felt that the Veteran's 
diverticulosis was not related to his service in the military 
or a result of any exposures or environmental hazards because 
it was noted incidentally during a screening colonoscopy and 
is present in more than 50 percent of individuals in the 
Veteran's age group and is primarily asymptomatic.  

The Board notes that the Veteran has contended on his own 
behalf that his gastrointestinal disorder is related to his 
military service.  While the Veteran is competent to testify 
as to his symptomatology, he is not competent or qualified, 
as a layperson, to render an opinion concerning medical 
causation.  See Barr, supra; Layno, supra; Espiritu, supra.  
Specifically, where the determinative issue is one of medical 
causation, only those with specialized medical knowledge, 
training, or experience are competent to provide evidence on 
the issue.  See Jones, supra; Espiritu, supra.  

Based on the evidence, the Board concludes that service 
connection is not warranted for pancreatitis (claimed as 
gastrointestinal symptoms due to an undiagnosed illness).  
The preponderance of the evidence attributes it to alcohol 
consumption and any disorder attributed to willful abuse of 
alcohol may not be compensated.  Also, pancreatitis was first 
manifest in 2002 with a 5-month history of a complaint 
complex, and the examiner in August 2008 determined that it 
was not related to service because the Veteran had stated 
that his symptoms developed after service discharge.  The VHA 
physician in May 2009 also concluded that it was not related 
to service because all of the symptoms developed after 
service, and for additional reasons as previously discussed.  
Both of these opinions were in consideration of the history 
of symptoms since service, and continuity since service is 
not shown.  Moreover, pancreatitis is a known clinical 
diagnosis.  The Board has considered service connection for 
diverticulosis and irritable bowel syndrome as well.  
However, the VHA physician in May 2009 determined that they 
were not related to service, and explained her reasons for 
her opinion.  They also are known clinical diagnoses and have 
not been competently attributed to service.  Accordingly, 
service connection is not warranted for them either.

There is no competent medical evidence of record in favor of 
the claim.  The preponderance of the evidence is against the 
claim and there is no doubt to be resolved.  
38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1991).


ORDER

Service connection for degenerative arthritis of the 
bilateral knees (claimed as joint pain due to an undiagnosed 
illness) is denied.

Service connection for pancreatitis (claimed as 
gastrointestinal symptoms due to an undiagnosed illness) is 
denied.



______________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


